ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
CACI International, Inc.                     )      ASBCA Nos. 59382, 59383, 59384
                                             )
Under Contract No. DASCOI-03-C-0003          )

APPEARANCE FOR THE APPELLANT:                       J. William Koegel, Jr., Esq.
                                                      General Counsel

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Joseph D. Keller, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 22 April 2015



                                             ~   Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59382, 59383, 59384, Appeals of
CACI International, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals